 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     SAMUEL K. ROBINSON,                               )
 4                                                     )
                          Plaintiff,                   )        Case No.: 2:18-cv-02142-GMN-BNW
 5
            vs.                                        )
 6                                                     )                     ORDER
     CREDIT ONE BANK,                                  )
 7                                                     )
                          Defendant.                   )
 8                                                     )
 9
10          Pending before the Court is the Order and Report and Recommendation (“Order and R.

11   & R.”) of United States Magistrate Judge Brenda Weksler, (ECF No. 7), which denies

12   Plaintiff’s Motion/Application to proceed in forma pauperis, (ECF No. 4), and, in light of the

13   Order, recommends that the Court dismiss Plaintiff’s case without prejudice and deny his

14   Motion for Leave to File his Amended Complaint, (ECF No. 5), as moot. Plaintiff filed an

15   objection to the R. & R., which challenges the Court’s dismissal of his in forma pauperis

16   application. (ECF No. 8).

17          On November 5, 2018, Plaintiff filed his first Motion/Application to Proceed in forma

18   pauperis. (ECF No. 1). The Court denied Plaintiff’s Motion/Application because Plaintiff

19   failed to properly complete the application. (Order 3:3–3:11, ECF No. 3). The Court instructed

20   Plaintiff to properly fill out a long form in forma pauperis application, or, in the alternative, pay

21   the required $400 filing fee by December 10, 2018. (Id. at 3:12–3:16). Plaintiff filed a second

22   Motion/Application to proceed in forma pauperis on December 7, 2018. (ECF No. 4). The

23   Court denied the Motion/Application because, as in his earlier Motion/Application, Plaintiff

24   failed to properly complete the form. (Order and R. & R. 6:12–7:4, ECF No. 7).

25          Under Local Rule LSR 1-1, “[a]ny person who is unable to prepay the fees in a civil
     case may apply to the court for authority to proceed in forma pauperis.” D. Nev. LSR 1-1. The

                                                  Page 1 of 2
 1   application requires the applicant to “include a financial affidavit disclosing the applicant’s
 2   income, assets, expenses, and liabilities.” Id. It is within the court’s discretion to deny an
 3   application to proceed in forma pauperis if the applicant is unable or unwilling to verify his
 4   poverty. United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981). If the plaintiff’s
 5   application is denied, he must pay the requisite filing fee to proceed with his civil action in
 6   federal court. See 28. U.S.C. § 1914.
 7          The Court has denied Plaintiff’s Motions/Applications to Proceed in forma pauperis,
 8   and Plaintiff has not paid the requisite filing fee. As a result, Plaintiff does not have standing to
 9   object to Judge Weksler’s R. & R. Even if Plaintiff did have standing, the Court finds no error
10   in Judge Weksler’s analysis supporting the dismissal of Plaintiff’s Motion/Application.
11   Therefore, the Court ADOPTS Judge Weksler’s R. & R. Given that the Court is dismissing
12   Plaintiff’s case without prejudice, Plaintiff is not foreclosed from filing his claims upon
13   properly complying with the Court’s requirements of either paying the $400 filing fee or
14   properly completing an Application to proceed in forma pauperis.
15          Accordingly,
16          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 7), is
17   ADOPTED in full.
18          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File his Amended
19   Complaint, (ECF No. 5), is DENIED.
20          The Clerk of Court shall close the case.
21
22                      24 day of September, 2019.
            DATED this _____
23
24                                                  ___________________________________
                                                    Gloria M. Navarro, District Judge
25                                                  United States District Court


                                                  Page 2 of 2
